        Case 1:20-cv-10832-AT-SN Document 266 Filed 07/20/21 Page 1 of 2




                                            July 20, 2021

VIA ECF
Hon. Analisa Torres
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

Re:    SEC v. Ripple Labs, Inc. et al., No. 20-cv-10832 (AT)(SN) (S.D.N.Y.)

Dear Judge Torres:

        We write on behalf of Defendant Ripple Labs Inc. (“Ripple”) to request that the Court
consider supplemental authority in support of Ripple’s opposition to the SEC’s pending motion
to strike Ripple’s fair notice defense. See ECF No. 171. That authority consists of the recent
public statement by SEC Commissioners Hester M. Peirce and Elad L. Roisman in connection
with the SEC’s recent settlement of the Coinschedule enforcement action. 1 This statement by
two sitting SEC Commissioners makes even more clear that during the time relevant to this case,
members of the public did not have fair notice of what the law requires. Defendants Bradley
Garlinghouse and Christian A. Larsen have filed a letter calling the Court’s attention to the two
Commissioners’ statement in connection with their pending motions to dismiss. See ECF No.
264. There is no need to repeat the discussion in that letter.

         Nevertheless, to ensure that the record on the motion to strike is complete, Ripple
respectfully requests that the Court consider the two Commissioners’ statement to the Court in
support of Ripple’s fair notice defense. Commissioners Peirce and Roisman have candidly
explained that there is a “decided lack of clarity for market participants around the application of
the securities laws to digital assets and their trading”; that the application of the Howey test to
such assets “is not crystal clear”; that the staff’s guidance to date contains a “large number of
factors and absence of weighting [that] cut against . . . clarity”; and that “the only certainty [they]
see is that people have questions about how to comply with the applicable laws and regulations.”
ECF No. 264-1, at 1-2. Those observations support Ripple’s contention that a “person of
ordinary intelligence,” as of 2013, 2017, or even today, had no “reasonable opportunity to know
what is prohibited” by the securities laws in the context of a digital asset such as XRP. Upton v.
SEC, 75 F.3d 92, 98 (2d Cir. 1996). Certainly, any SEC “guidance,” see ECF No. 171 at 19-23,
could not have provided fair notice to the market.


       1
        See ECF No. 264-1 (Public Statement, In the Matter of Blotics Ltd. f/d/b/a/
Coinschedule Ltd., File No. 3-20398 (Release No. 10956, July 14, 2021)).
       Case 1:20-cv-10832-AT-SN Document 266 Filed 07/20/21 Page 2 of 2

Hon. Analisa Torres
July 20, 2021
Page 2



Respectfully submitted,

/s/ Michael K. Kellogg
Michael K. Kellogg

KELLOGG, HANSEN, TODD, FIGEL,
& FREDERICK, P.L.L.C.
Sumner Square
1615 M Street, NW, Suite 400
Washington, DC 20036
+1 (202) 326-7900

DEBEVOISE & PLIMPTON LLP
919 Third Avenue
New York, NY 10022
+1 (212) 909-6000

Counsel for Defendant Ripple Labs Inc.



cc: All counsel (via ECF)
